Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Emannuel Adebayo Ayodele, M.D.,
Petitioner,
v.
The Inspector General.
Docket No. C-14-944
Decision No. CR3335

Date: August 19, 2014

DECISION

I sustain the determination of the Inspector General (1.G.) to exclude Petitioner,
Emannuel Adebayo Ayodele, M.D., from participating in Medicare, State
Medicaid programs, and all other federally funded health care programs for a
minimum period of 20 years.

I. Background

Petitioner requested a hearing in order to challenge the I.G.’s determination to
exclude him. The L.G., at my direction, filed a brief and four exhibits that he
identified as I.G. Ex. 1 — .G. Ex. 4.' Petitioner filed a brief and one exhibit that
he identified as P. Ex. 1. I receive all of these exhibits into the record.

' The LG. also filed a motion to dismiss Petitioner’s hearing request, asserting that
Petitioner failed to state an argument that I had authority to hear and decide. I
deny that motion. Petitioner’s arguments — which go to the lawfulness of his
conviction — may not be legitimate defenses to the I.G.’s exclusion determination,
but I nevertheless have the authority to decide whether they are legitimate.
2

The I.G. did not request to present testimony in person. Petitioner requested that
he be allowed to testify. I deny that request for the following reasons. First, I
ordered both parties to reduce any proposed testimony to written declaration or
affidavit form. Petitioner did not comply with that directive. Second, the
testimony that Petitioner offers is not relevant. He seeks to testify that his guilty
plea to the crimes of which he was convicted was “hopelessly defective.” He
seeks to testify also in order to offer certain technical and legal arguments that he
asserts would invalidate his conviction. As I explain below, the authority to
exclude Petitioner in this case derives from his conviction. Petitioner may

exercise his right to appeal his conviction in the appropriate forum, but he may not
collaterally attack it here and he certainly has no right to litigate before me the
merits of the charges to which he pled guilty. Moreover, Petitioner’s arguments
are legal arguments. Petitioner is not qualified to testify about matters of law.

II. Issues, Findings of Fact and Conclusions of Law
A. Issues

The issues are: whether Petitioner was convicted of a criminal offense within the
meaning of section 1128(a)(1) of the Social Security Act (Act); and, whether an
exclusion of at least 20 years is reasonable.

B. Findings of Fact and Conclusions of Law

Section 1128(a)(1) of the Act mandates the exclusion of any individual who is
convicted of a criminal offense related to the delivery of an item or service under
Medicare or a State health care program (State Medicaid program). The evidence
offered by the I.G. proves conclusively that Petitioner was convicted of a crime as
is described in section 1128(a)(1).

On May 28, 2013, Petitioner pled guilty to the federal crime of health care fraud.
1.G. Ex. 3. Subsequently, a United States District Court entered a judgment of
conviction against Petitioner based on his plea. I.G. Ex. 4. Petitioner, a physician,
specifically pled guilty to writing fraudulent prescriptions for durable medical
equipment (DME) to be used as documentation for false Medicare reimbursement
claims. I.G. Ex. 2 at 2-3. Petitioner committed his fraud to support a widespread
scheme to defraud the Medicare program.

Petitioner’s conviction plainly relates to the delivery of Medicare items or
services. Fraud directed against the Medicare program based on the filing of false
reimbursement claims or the generation of documentation to support such claims
is precisely what is aimed at by section 1128(a)(1). It is unnecessary to analyze
Petitioner’s conviction beyond saying that.
3

Petitioner asserts that his conviction is fatally flawed and he raises a number of
legal and constitutional arguments to challenge the court’s acceptance of his guilty
plea and the court’s subsequent entry of a judgment of conviction against him.
Additionally, Petitioner asserts that he is actually innocent of the crime of which
he was convicted.

These are not valid defenses. The I.G.’s authority to exclude pursuant to section
1128(a)(1) derives from the Petitioner’s conviction. I may not decide whether its
entry is flawed or look behind the conviction to address the underlying issues of
guilt, because the conviction is the basis for the I.G.’s authority so long as it is not
overturned by the court that entered it or on appeal. Petitioner is certainly free to
argue the merits and lawfulness of his conviction in the appropriate court, but not
here.

An individual who is convicted of a crime described in section 1128(a)(1) must be
excluded for a minimum of five years. Act, section 1128(c)(3)(B). The LG. may
exclude an individual for more than the five-year minimum where there exists
evidence showing that person to be so untrustworthy as to merit a longer
exclusion.

There are regulatory factors that function as rules of evidence for deciding whether
an exclusion of more than five years is reasonable. These factors are set forth at
42 C.F.R. § 1001.102. The regulatory factors include factors that may be
aggravating or mitigating. The factors do not dictate how long any exclusion must
be. Evidence that relates to an aggravating or mitigating factor may be weighed to
determine an individual’s trustworthiness and to decide how long of an exclusion
is reasonable. Evidence that does not relate to one of the factors is irrelevant to
deciding the length of an exclusion.

The I.G. offered evidence that relates to three aggravating factors. He proved that:

e Petitioner’s crime caused government programs to suffer $5000 or more in
losses. 42 C.F.R. § 1001.102(b)(1). In fact, the losses caused by
Petitioner’s fraud were enormous. He was ordered, along with his co-
conspirators, to pay restitution to the Medicare program totaling
$6,335,949. I.G. Ex. 4 at 1.

e Petitioner committed the crime resulting in his conviction over a period of
more than one year. 42 C.F.R. § 1001.102(b)(2). Petitioner pled guilty to
committing fraud against Medicare for a period of about four years, from
June 2006 to June 2010. I.G. Ex. 3 at 6, 21.
4

e Petitioner was sentenced to a term of incarceration for his crime. 42 C.F.R.
§ 1001.102(b)(5). Petitioner was sentenced to a term of 37 months’
imprisonment. I.G. Ex. 4 at 1.

The evidence that I have just cited is overwhelming proof that Petitioner is
manifestly untrustworthy to provide care and is strong support for the
reasonableness of an exclusion of at least 20 years. Petitioner, along with others,
engaged in a concerted, thoroughly calculated, and extensive conspiracy to
defraud Medicare. The magnitude of Petitioner’s crime and the intensity with
which he engaged in it is made evident by the amount of restitution that he is
sentenced to pay, more than $6 million.

Petitioner challenges the presence of aggravating evidence by asserting yet again
that he is not guilty of the crime of which he was convicted. He has not supported
this assertion by offering any affirmative proof that the evidence of aggravation is
invalid. But, more than that, his claim of innocence is extraordinarily
disingenuous. He openly agreed to his guilt and signed a plea agreement
admitting all of the evidence of aggravation when he thought it was in his self-
interest to do so. 1.G. Ex. 3. Now, however, he proclaims his innocence when he
sees it in his self-interest to change his tune. That is utterly unpersuasive.

Petitioner claims that there is mitigating evidence. However, he did not offer any
evidence that relates to one of the mitigating factors contained in 42 C.F.R.

§ 1001.102. Rather, he proclaims his innocence yet again and offers the same
legal arguments that he makes in other contexts to challenge the court’s
acceptance of his guilty plea and the judgment of conviction. These arguments are
irrelevant to the issue of mitigation.

/s/
Steven T. Kessel
Administrative Law Judge

